Case 1:19-cv-22861-RNS Document 1 Entered on FLSD Docket 07/11/2019 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                              Case No.:

 YAMATA PROPERTIES LLC,

                                Plaintiff,

 v.

 STARR INDEMNITY & LIABILITY
 COMPANY,

                                Defendant.

                                               /

         STARR INDEMNITY & LIABILITY COMPANY’S NOTICE OF REMOVAL

          Defendant Starr Indemnity & Liability Company, a Texas corporation (“Starr”), removes

 the action pending in the Circuit Court of the Eleventh Judicial Circuit, in and for Miami-Dade

 County, Florida (the “State Court”), Case No. 2019-015608-CA 01 (the “State Court Action”).

 The State Court is within the Miami Division of the Southern District of Florida. Starr bases

 removal on diversity jurisdiction pursuant to 28 U.S.C. section 1332(a).

          Removal of this action is proper because the parties are diverse and the minimum amount

 in controversy is greater than $75,000.00.

                         I.     Procedural Background and Compliance

          Removal of this action is timely. 28 U.S.C. section 1446(b) states that “[t]he notice of

 removal of a civil action . . . shall be filed within 30 days after the receipt by the defendant,

 through service or otherwise, of a copy of the initial pleading setting forth the claim for relief

 upon which such action or proceeding is based . . .” Starr files this notice within 30 days of the




 49384972;1
Case 1:19-cv-22861-RNS Document 1 Entered on FLSD Docket 07/11/2019 Page 2 of 6



 Plaintiff’s filing of the Complaint on May 23, 2019, and service of process on Starr on June 14,

 2019.

           Pursuant to 28 U.S.C. section 1446(a), Starr attaches a true and correct copy of all of the

 process, pleadings, and orders on file in the State Court Action at the time of this removal as

 Composite Exhibit 1. Starr will promptly provide written notice of the filing of this Notice of

 Removal to Plaintiff Yamata Properties LLC (“Plaintiff”) through its counsel. Starr will also

 promptly file a copy of this Notice with the Clerk of the State Court in the State Court Action, a

 copy of which (without exhibits) Starr attaches as Exhibit 2.

           Removal of this action to the Miami Division of the Southern District of Florida is proper

 pursuant to 28 U.S.C. section 1441(a) because this Court is the United States District Court for

 the district and division embracing the place where the State Court Action was pending. The

 allegations of this Notice of Removal are true and correct, and this cause is within the

 jurisdiction of the United States District Court for the Southern District of Florida, Miami

 Division.

           If any question arises as to the propriety of this removal, Starr respectfully reserves the

 right, and also requests the opportunity, to provide any additional evidence as may be required to

 support the grounds asserted in this Notice of Removal and to present a brief and oral argument

 in support of its position that this action was properly removed.

         II.    Summary of the Grounds for Removal Based Upon Diversity Jurisdiction

           Diversity jurisdiction exists if there is “complete diversity between all named plaintiffs

 and all named defendants, and no defendant is a citizen of the forum State.” Lincoln Prop. Co. v.

 Roche, 126 S.Ct. 606, 610 (2005). The amount in controversy must also exceed $75,000.00,

 exclusive of interest and costs. See 28 U.S.C. § 1332(a).



                                                    2
Case 1:19-cv-22861-RNS Document 1 Entered on FLSD Docket 07/11/2019 Page 3 of 6



         This Court has jurisdiction over this matter under 28 U.S.C. section 1332(a) because Starr

 is not a citizen of the forum state of Florida, Starr and Plaintiffs are completely diverse in their

 citizenship, and the amount in controversy exceeds $75,000.00, exclusive of interest and costs.

 A.      Plaintiffs and Starr are Diverse

         Plaintiff is a Florida limited liability company licensed to and conducting business in

 Florida. See Complaint, ¶ 1. Plaintiff owns the property located at 3450 N.W. 114 th Ave., Doral,

 FL 33178, where the at-issue damages occurred. Id. at ¶ 3, 5.

         Starr is a corporation incorporated under the laws of the State of Texas and maintains its

 principal place of business in the State of New York. See Declaration of Mike Gore attached as

 Exhibit 3. Starr is a citizen of the States of Texas and New York for diversity citizenship

 purposes. See 28 U.S.C. § 1332(c)(1).

         Plaintiff and Starr are completely diverse.

 B.      Amount in Controversy

         The amount in controversy exceeds $75,000.00 excluding interest and costs, as required

 by 28 U.S.C. section 1332(a). Plaintiff alleges “substantial damage as the result of [ ] Hurricane

 Irma” and seeks “a judgment in its favor [against Starr] for damages in excess of the

 jurisdictional limits of [the State Court], together with pre- and post-judgment interest,

 attorney’s fees [and] costs…” See Complaint, ¶¶ 5, Wherefore clause (emphasis added). While

 Starr disputes all liability, and expressly reserves all defenses to this lawsuit, this Court must

 accept Plaintiff’s allegations as true for removal purposes. See, e.g., Pretka v. Kolter City Plaza

 II, Inc., 608 F.3d 744, 751 (11th Cir. 2010) (“The amount in controversy is not proof of the

 amount the plaintiff will recover. Rather, it is an estimate of the amount that will be put at issue

 in the course of the litigation.”) (citation omitted).



                                                     3
Case 1:19-cv-22861-RNS Document 1 Entered on FLSD Docket 07/11/2019 Page 4 of 6



        Attached as Exhibit 4 is a copy of Plaintiff’s pre-suit correspondence to Starr stating,

 “[w]e attach in support of our claim a written estimate of the damages”. See Exhibit 4, pg. 1. The

 attached appraisal was performed by Plaintiff’s retained appraiser, Professional Insurance

 Estimating & Appraisals, and estimates damages in the amount of $391,311.50. Id. at pgs. 10-26.

        Pre-suit demands may be properly considered by this Court when determining the amount

 in controversy for the purposes of federal jurisdiction. See, e.g., AAA Abachman Enters., Inc. v.

 Stanley Steemer Int'l Inc., 268 Fed.Appx. 864, 866 (11th Cir. 2008) (per curiam) (unpublished)

 (citing Cohen v. Office Depot, Inc., 204 F.3d 1069, 1077 (11th Cir. 2000)). The court's

 explanation in Ralph v. Target Corp., 609CV-1328-ORL-19KRS, 2009 WL 3200680, at *2–3

 (M.D. Fla. Sept. 30, 2009) is instructive:

        In the Notice of Removal, Defendant includes as exhibits the Plaintiff's written
        demand letter requesting a $100,000 settlement and the Defendant's written
        request to stipulate that the Plaintiff's damages do not exceed $75,000. Defendant
        argues that the nature of the Plaintiff's injuries, the demand letter for $100,000,
        and the Plaintiff's refusal to stipulate as to damages establish by the
        preponderance of the evidence that the amount in controversy exceeds $75,000. In
        response, Plaintiff argues that Defendant has not met this burden because the
        amount in controversy is too speculative. However, the demand letter states
        unequivocally, "[i]t is our opinion that a reasonable settlement value for Danielle
        Ralph's claim for bodily injuries, impairments, damages, and losses is well in
        excess of $100,000.00, for which we hereby make a demand." This constitutes
        legally certain evidence that Plaintiff seeks damages in excess of $75,000.

 (citations omitted, emphasis added). As in Ralph, Plaintiff’s pre-suit demand here constitutes

 “legally certain evidence” the minimum amount in controversy is met.

 C.     Consent and Notice

        Pursuant to 28 U.S.C. section 1446(d), the undersigned is providing Plaintiff, the only

 adverse party, written notice of this Notice of Removal. A copy of this Notice of Removal is also

 being filed with the Clerk of the State Court in the underlying State Court Action.




                                                  4
Case 1:19-cv-22861-RNS Document 1 Entered on FLSD Docket 07/11/2019 Page 5 of 6



 D.     Conclusion

        Because all parties are completely diverse and the amount in controversy exceeds

 $75,000.00, the requirements for this Court's exercise of diversity jurisdiction are met.

        Wherefore, Starr Indemnity and Liability Company, desiring to remove the State Court

 Case to the United States District Court for the Southern District of Florida, Miami Division,

 respectfully requests the filing of this Notice of Removal with the Clerk of the Circuit Court of

 Miami-Dade County, Florida so effect the removal to this Court.

 Dated: July 11, 2019.                         Respectfully submitted,

                                               AKERMAN LLP
                                               350 E. Las Olas Boulevard, Suite 1600
                                               Ft. Lauderdale, Florida 33301
                                               Telephone: (954) 463-2700

                                               By: /s/Ashley A. Sawyer, Esq.
                                                   Ashley A. Sawyer, Esq.
                                                   Florida Bar No. 0012131
                                                   Primary: ashley.sawyer@akerman.com
                                                   Secondary: jill.parnes@akerman.com

                                               and

                                               AKERMAN LLP
                                               2001 Ross Avenue, Suite 3600
                                               Dallas, Texas 75201
                                               Matthew J. Schroeder, Esq. (pro hac to be filed)
                                               Texas Bar No. 00791619
                                               Primary: matt.schroeder@akerman.com
                                               Secondary: abbie.holzmeister@akerman.com
                                               Elliot Strader, Esq. (pro hac to be filed)
                                               Texas Bar No. 24063966
                                               Primary: elliot.strader@akerman.com
                                               Secondary: abbie.holzmeister@akerman.com

                                               Counsel for Starr Indemnity & Liability Company




                                                  5
Case 1:19-cv-22861-RNS Document 1 Entered on FLSD Docket 07/11/2019 Page 6 of 6



                               CERTIFICATE OF SERVICE

        I hereby certify a true and correct copy of the foregoing was served via CM/ECF on this

 11th day of July, 2019 to:

                               Christopher B. Choquette, Esq.
                                 Gina Clausen Lozier, Esq.
                                   Michael J. Higer, Esq.
                                    Berger Singerman LLP
                                1450 Brickell Ave., Suite 1900
                                       Miami, FL 33131
           E-mail: cchoquette@bergersingerman.com; gclausen@bergersnigerman.com;
                                mhiger@bergersingerman.com


                                            By: s/Ashley A. Sawyer
                                                Ashley A. Sawyer




                                               6
